Citation Nr: 1757908	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-38 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a stroke.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 9, 2016.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1974 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That rating decision continued a 10 percent rating for residuals of stroke secondary to service-connected hypertension.  A prior September 2012 rating decision, which granted service connection for residuals of a stroke, granted a 100 percent rating from July 11, 2011 and for six months after, and granted the 10 percent rating on appeal from February 1, 2012.

In his November 2014 substantive appeal, the Veteran requested a Board hearing.  However, in a May 2017 statement, he indicated that he did not want a Board hearing.  Accordingly, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).  

As discussed below, the Veteran has been awarded a 100 percent schedular rating for vascular neurocognitive disorder, effective September 9, 2016.  He has also been awarded special monthly compensation due to a need of aid and attendance as of that date.  As such, the question of whether a TDIU can be awarded for times subsequent to September 9, 2016 is rendered moot.  The issue remains however, with respect to all times prior to September 9, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran's stroke residual disability is currently rated under Diagnostic Code 8009 [brain hemorrhage], which allows for a 100 percent rating for six months following hemorrhage of the brain vessels, with residuals rated thereafter, at a minimum 10 percent rating.  Pertinent regulations indicate that neurological conditions and convulsive disorders should be rated in proportion to the impairment of motor, sensory, or mental function . . . referring to the appropriate bodily system of the schedule.  See 38 C.F.R. § 4.124a.  

The RO has assigned a 100 percent rating for residuals of a stroke, effective July 11, 2011 to January 31, 2012.  From February 1, 2012 to the present, his stroke residuals have been rated 10 percent disabling. 

The Veteran was last examined for his disability in November 2012, at which time a full review of all systems was completed to determine the severity of any residuals.  The RO found that no residuals were identified beyond those contemplated by the 10 percent minimum rating.   Pertinently however, in a June 2016 statement, the Veteran's representative stated that the Veteran's condition had worsened, and requested that the Veteran be afforded a new examination.

Significantly, during the pendency of the appeal, the Veteran filed a service-connection claim for vascular neurocognitive disorder on September 9, 2016.  Upon a mental health examination, a December 2016 VA physician determined that the Veteran's disorder was more likely than not proximately due to, or the result of his stroke.  The RO granted service-connection in a January 2017 rating decision, effective September 9, 2016, which is the date the Veteran filed his service-connection claim.  A July 2017 rating decision increased the disability rating for the Veteran's vascular neurocognitive disorder to 100 percent, effective September 9, 2016.  

Thus, vascular neurocognitive disorder has been identified as a residual of his stroke.  Because the Veteran's increased rating claim for residuals of a stroke dates back to February 2012, there is an open question as to whether a separate compensable rating for vascular neurocognitive disorder can be awarded prior to September 9, 2016.  Indeed, the December 2016 VA examiner noted that the Veteran's condition "appears to be deteriorating over time," with major changes noted in the Veteran over the past two years.  

In light of the fact that (1) it has been five years since the Veteran's stroke residuals (other than vascular neurocognitive disorder) were last assessed by VA; (2) that the Veteran's representative has stipulated the Veteran's disability has worsened since this last examination; (3) that the Veteran has been shown during the appeal period to have developed neurocognitive disorder related to his stroke; and (4) that the December 2016 VA examiner indicated that the Veteran's condition was deteriorating over time, the Board believes an updated examination should be scheduled to assess the current severity of all identifiable stroke residuals, if any.  On remand, the AOJ should also obtain a retrospective medical opinion assessing the progression and severity of the Veteran's disability level for his vascular neurocognitive disorder during the period from July 11, 2011 to September 9, 2016.  See Chotta v. Peake, 22 Vet. App. 80 (2009).  If possible the reviewing physician should discuss how the Veteran's disability affected occupational and social impairment during this time period, if at all.

The Board notes that the issue of entitlement to TDIU is inextricably intertwined with the claim being remanded herein, as the outcome of the increased rating claim may impact the outcome of the TDIU claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

Lastly, updated VA and private treatment records should be requested and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any needed assistance from his spouse, contact the Veteran and request that he identify, submit, or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal, to include VA treatment records dated from December 2016 to the present.

2.  Schedule the Veteran for a VA examination or examinations to determine the current level of severity of his residuals of his stroke, other than vascular neurocognitive disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests must be conducted.  

For any residual identified, the examiner should assess its severity as it has progressed during the period under review (July 11, 2011 to the present day).  In particular, the examiner should comment on the identified residual's impact on the Veteran's ability to work in either physical or sedentary environments during this time period.  

3. The AOJ should also specifically obtain a retrospective medical opinion from a physician with appropriate expertise assessing the progression and severity of the Veteran's vascular neurocognitive disorder during the period from July 11, 2011 to September 9, 2016.  See Chotta v. Peake, 22 Vet. App. 80 (2009).  The reviewing physician should discuss how the Veteran's neurocognitive disability affected occupational and social impairment during this time period, if at all, as well as its impact on the Veteran's ability to work in either a physical or sedentary environment.  

4.  Readjudicate the issues on appeal, to include the issue of TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


